Case 1:20-cv-00828-JMS-TAB Document 15 Filed 08/12/20 Page 1 of 10 PageID #: 65




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION


   HANNAH ELLIS,                                       )
                                                       )
                                Plaintiff,             )
                                                       )
                        vs.                            )      No. 1:20-cv-00828-JMS-TAB
                                                       )
   T-H PROFESSIONAL AND MEDICAL                        )
   COLLECTIONS, LTD.,                                  )
                                                       )
                                Defendant.             )


                                              ORDER

        Plaintiff Hannah Ellis brings this action against Defendant T-H Professional and Medical

 Collections, Ltd. ("T-H Professional") for violations of the Fair Debt Collection Practices Act

 ("FDCPA"). Presently before the Court is T-H Professional's Motion to Change Venue to the

 Central District of Illinois, [Filing No. 9], which Ms. Ellis opposes, [Filing No. 14]. The Motion

 is now ripe for the Court's decision.

                                                  I.
                                             BACKGROUND

        In her Complaint and the attached documents, Ms. Ellis alleges that she incurred a debt in

 the amount of $59 for medical services, which ultimately went into default and was transferred to

 T-H Professional for collection. [Filing No. 1 at 2; Filing No. 1-4 at 2.] According to Ms. Ellis,

 who resides in Indiana, T-H Professional is a debt collector and attempted to collect the debt from

 her, despite not being licensed as a debt collector in the state of Indiana. [Filing No. 1 at 2.] Ms.

 Ellis alleges that she disputed the debt, but T-H Professional continued to report the debt to




                                                  1
Case 1:20-cv-00828-JMS-TAB Document 15 Filed 08/12/20 Page 2 of 10 PageID #: 66




 TransUnion, a credit reporting agency, without indicating that the debt was disputed, in violation

 of the FDCPA. [Filing No. 1 at 2-5.]

        Ms. Ellis filed suit on March 13, 2020, alleging that T-H Professional violated the FDCPA

 by failing to report to TransUnion that the debt in question was disputed. [Filing No. 1 at 2-5.]

 T-H Professional filed a Motion to Change Venue to the Central District of Illinois where the

 collection agency's office is located. [Filing No. 9.] Ms. Ellis opposes the Motion, arguing that

 her choice of forum warrants deference because T-H Professional directed its collections to her

 residence in the Southern District of Indiana. [Filing No. 14.] The Motion is now ripe for the

 Court's decision.

                                             II.
                                        LEGAL STANDARD

        The change of venue statute, 28 U.S.C. § 1404(a), permits the Court "to transfer an action

 filed in a proper, though not necessarily convenient, venue to a more convenient district."

 Research Automation, Inc. v. Schrader-Bridgeport Int’l, Inc., 626 F.3d 973, 977 (7th Cir. 2010).

 Section 1404(a) provides: "For the convenience of parties and witnesses, in the interest of justice,

 a district court may transfer any civil action to any other district or division where it might have

 been brought or to any district or division to which all parties have consented." 28 U.S.C.

 § 1404(a). Section 1404(a) places the decision to transfer a case within the district court's sound

 discretion, based upon an "individualized, case-by-case consideration of convenience and

 fairness." Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29 (1988) (quoting Van Dusen v.

 Barrack, 376 U.S. 612, 622 (1964)). This flexible inquiry "affords district courts the opportunity

 to look beyond a narrow or rigid set of considerations in their determinations." Research

 Automation, 626 F.3d at 978. The movant has the burden of establishing "by reference to particular




                                                  2
Case 1:20-cv-00828-JMS-TAB Document 15 Filed 08/12/20 Page 3 of 10 PageID #: 67




 circumstances, that the transferee forum is clearly more convenient." Coffey v. Van Dorn Iron

 Works, 796 F.2d 217, 219-20 (7th Cir. 1986) (citations omitted).

                                                   III.
                                               DISCUSSION

         In support of its motion, T-H Professional states that its offices and records are located in

 Peoria, Illinois, which is within the Central District of Illinois. [Filing No. 9 at 2.] It further asserts

 that all of its witnesses, its counsel, and its officers who may be called to testify live in or near

 Peoria. [Filing No. 9 at 2.] T-H Professional also states, upon information and belief, that Ms.

 Ellis resides in the Southern District of Indiana, but that is "the only connection" between this case

 and this District. [Filing No. 9 at 2.]

         Ms. Ellis responds that the convenience and fairness factors weigh against transfer. [Filing

 No. 14 at 1-7.] Specifically, she argues that her choice of forum is entitled to great weight and

 that—because T-H Professional knowingly chose to attempt to collect a debt from an Indiana

 resident without a license to collect debts in Indiana—it would be unfair to transfer the case to

 Illinois, where T-H Professional is licensed to conduct business and where Ms. Ellis's counsel is

 not licensed to practice law. [Filing No. 14 at 2-3.] Ms. Ellis also argues that the Southern District

 of Indiana is the situs of the material events related to this lawsuit, because she resides in this

 District and the financial harm caused by T-H Professional's actions occurred here. [Filing No. 14

 at 3.] As to the relative ease of access to proof, Ms. Ellis contends that the records that will be

 exchanged during discovery in this case are not so voluminous that they cannot be emailed or

 shipped, and therefore the fact that T-H Professional's records are kept in Illinois is not significant.

 [Filing No. 14 at 3-4.] Ms. Ellis points out that her financial situation is so dire that she could not

 pay the $59 debt that gave rise to the events that are the subject of this lawsuit, she does not have

 the means to travel to Illinois to litigate this case, and T-H Professional is likely in a better financial

                                                     3
Case 1:20-cv-00828-JMS-TAB Document 15 Filed 08/12/20 Page 4 of 10 PageID #: 68




 position to be able to travel for a potential trial. [Filing No. 14 at 4-5.] Similarly, Ms. Ellis asserts

 that non-party witnesses will not be necessary in this case, and T-H Professional, as a business,

 presumably has the financial resources to permit its officers and employees to appear in this

 District. [Filing No. 14 at 5.] Concerning the interest of justice factors, Ms. Ellis argues that T-H

 Professional's motion fails to include any details or evidence demonstrating that these factors

 weigh in favor of transfer. [Filing No. 14 at 5-6.] Nevertheless, Ms. Ellis asserts, the courts in

 both jurisdictions are familiar with the FDCPA, the speed at which the cases is likely to proceed

 to trial in each district may not be relevant given that the case is likely to be resolved through

 dispositive motions or settlement, and even if this Court believes that the transfer question is a

 "close call," the case should remain here in the Southern District of Indiana because shifting the

 inconvenience from one party to another is not a basis for transfer. [Filing No. 14 at 6.]

         T-H Professional did not file a reply.

         As an initial matter, the Court notes that T-H Professional did not meaningfully develop

 any of its arguments in support of its Motion to Change Venue. Instead, the Motion—which was

 filed without a supporting brief or memorandum—merely cited the applicable legal standards and

 contained conclusory statements that transfer was warranted based on the location of the parties.

 [See Filing No. 9.] The Court could deny the motion on this basis alone. See Beamon v. Marshall

 & Ilsley Tr. Co., 411 F.3d 854, 862 (7th Cir. 2005) ("[U]nsupported and undeveloped arguments

 are waived."). Nevertheless, in the interest of completeness, the Court will address the factors

 relevant to the transfer analysis and explain why transfer is not warranted in this case.

         A. Plaintiff's Choice of Forum

         As a general proposition, a plaintiff's choice of forum is usually entitled to deference. In

 re Presto Indus., Inc., 347 F.3d 662, 663-64 (7th Cir. 2003). The amount of deference a particular



                                                    4
Case 1:20-cv-00828-JMS-TAB Document 15 Filed 08/12/20 Page 5 of 10 PageID #: 69




 choice of forum warrants, however, depends on the forum's connection to relevant events. See,

 e.g., Dunlap v. Switchboard Apparatus, Inc., 2012 WL 1712554 (S.D. Ind. 2012) (citing In re

 Presto, 347 F.3d at 663-64; Chicago, R.I. & Pac. R.R. Co. v. Igoe, 220 F.2d 299, 304 (7th Cir.

 1955) (explaining that plaintiff's choice "has minimal value where none of the conduct complained

 of occurred in the forum selected by the plaintiff")); Valbruna Stainless, Inc. v. ADT Sec. Servs.,

 Inc., 2010 WL 2772324, at *2 (N.D. Ind. 2010) ("Where the chosen forum is not the situs of

 material events, however, or if another forum has a stronger relationship to the dispute, plaintiff's

 selection is entitled to less deference."); cf. Research Automation, 626 F.3d at 979 & n.2

 (explaining that the plaintiff's choice of forum is a "factor" to be given weight according to the

 context and circumstances).

        Here, as Ms. Ellis points out, she resides in the Southern District of Indiana and was located

 here when T-H Professional attempted to collect a debt from her and allegedly failed to report the

 disputed status of the debt to TransUnion. T-H Professional asserts that Ms. Ellis's residence is

 the only connection between this District and this lawsuit, but that connection is significant, and

 T-H Professional fails to demonstrate how the Central District of Illinois has a stronger relationship

 to the dispute, other than the mere fact that T-H Professional's offices are located there. Because

 this District is Ms. Ellis's home forum and because the events giving rise to this lawsuit occurred

 here, the Court concludes that Ms. Ellis's choice of forum is entitled to deference and weighs

 against transfer. See Piper Aircraft Co. v. Reyno, 454 U.S. 235, 255 (1981) (noting that "a

 plaintiff's choice of forum is entitled to greater deference when the plaintiff has chosen the[ir]

 home forum").




                                                   5
Case 1:20-cv-00828-JMS-TAB Document 15 Filed 08/12/20 Page 6 of 10 PageID #: 70




         B. Convenience Factors

         A district court considering a motion for transfer "must evaluate both the convenience of

 the parties and various public interest considerations . . . and decide whether, on balance, a transfer

 would serve 'the convenience of parties and witnesses' and otherwise promote 'the interest of

 justice.'" Atl. Marine Const. Co. v. U.S. Dist. Court for W. Dist. of Texas, 571 U.S. 49, 62-63

 (2013) (citing 28 U.S.C. § 1404(a)). With respect to the convenience of the parties, courts consider

 various factors including the availability of and access to witnesses, each party's access to and

 distance from resources in each forum, the location of material events, and the relative ease of

 access to sources of proof. Research Automation, 626 F.3d at 978. In evaluating these factors, the

 Court is mindful that transfer is not warranted where it would merely shift the inconveniences

 among parties. Coffey, 796 F.2d at 219-20; see also Research Automation, 626 F.3d at 978

 ("Where the balance of convenience is a close call, merely shifting inconvenience from one party

 to another is not a sufficient basis for transfer.").

                 1. Location of Material Events

         As noted above, Ms. Ellis resides in the Southern District of Indiana and was residing here

 when the collection efforts and alleged misreporting activities underlying this lawsuit occurred.

 Furthermore, because Ms. Ellis still resides in this District, it is likely that any potential negative

 financial effects the alleged errors had on her credit will be felt here. Accordingly, this factor

 weighs heavily against transfer.

                 2. Access to Witnesses

         The access to witnesses factor is "often deemed the most important factor in the transfer

 balance" and is "primarily concerned with the availability of non-party witnesses." Wabash Valley

 Feed & Grain, LLC v. Hust, 2011 WL 3902780, at *10 (S.D. Ind. 2011) (internal quotation



                                                    6
Case 1:20-cv-00828-JMS-TAB Document 15 Filed 08/12/20 Page 7 of 10 PageID #: 71




 omitted). Because courts are generally limited to subpoenaing witnesses for trial "within 100 miles

 of where the person resides, is employed, or regularly transacts business in person," Fed. R. Civ.

 P. 45(c)(1)(A), the aim of this factor "is to minimize the risk of 'trial by deposition,'" Aearo Co. v.

 Bacou-Dalloz USA Safety, Inc., 2004 WL 1629566, at *2 (S.D. Ind. 2004). "Courts ordinarily can

 assume that the parties will be sufficiently motivated to have their own employees or other allies

 appear for trial wherever it might take place." Id. at *3.

        Here, T-H Professional does not argue that there will be a significant need for non-party

 witnesses, and instead states that all of its witnesses, including "its officers who may testify," live

 in or near Peoria, Illinois. [Filing No. 9 at 2.] Because the Court can assume that T-H Professional

 will be sufficiently motivated to have its employees appear in this District for trial if necessary,

 their location is not significant to the transfer analysis. Given Ms. Ellis's representation that no

 non-party witnesses will be required in this case, [Filing No. 14 at 5], and T-H Professional's lack

 of any showing to the contrary, this factor does not weigh in favor of transfer.

            3. Access to Sources of Proof

        "When documents are easily transferable, access to proof is a neutral factor." First Nat.

 Bank v. El Camino Res., Ltd., 447 F. Supp. 2d 902, 912 (N.D. Ill. 2006) (citation omitted).

 Although T-H Professional states that its records are located in Peoria, Illinois, [Filing No. 9 at 2],

 it makes no argument that these records could not be transferred to this District. Given the relative

 ease with which information and records can be shared and transferred in the modern era, the Court

 concludes that this factor weighs neither for nor against transfer in this case.

              4. Parties' Convenience

        This factor requires the Court to determine the parties' "respective residences and abilities

 to bear the expense of trial in a particular forum." Preston v. American Honda Motor Company,



                                                   7
Case 1:20-cv-00828-JMS-TAB Document 15 Filed 08/12/20 Page 8 of 10 PageID #: 72




 Inc., 2017 WL 5001447, at *3 (N.D. Ill. 2017) (quoting Von Holdt v. Husky Inj. Molding, 887 F.

 Supp. 185, 188 (N.D. Ill. 1995)). The Seventh Circuit regards convenience concerns based purely

 on travel as diminished in the modern age. See In re Hudson, 710 F.3d 716, 719 (7th Cir. 2013)

 ("In our age of advanced electronic communication, including high-quality video-conferencing,

 changes of venue motivated by concerns with travel inconvenience should be fewer than in the

 past. Today documents can be scanned and transmitted by email; witnesses can be deposed,

 examined, and cross-examined remotely and their videotaped testimony shown at trial.").

         Here, the Court agrees with Ms. Ellis that T-H Professional—a business—is likely in a

 better position than Ms. Ellis—an individual who could not pay a $59 debt—to bear the expenses

 of trial in another state. See Preston, 2017 WL 5001447, at *5 (concluding that the defendant, a

 corporation, was in a better position than the individual plaintiff to "bear the relative

 inconvenience"); Volkswagen Aktiengesellschaft v. Dee Eng'g, Inc., 2003 WL 1089515, at *3 (S.D.

 Ind. 2003) ("[A]lthough there is evidence that [Defendant] is not necessarily a small entity, it is

 clearly smaller than [Plaintiff]. Therefore, comparing the relative ability of the parties to pay for

 the inconvenience, the Court finds [Plaintiff] in a better position to bear the cost of litigating in the

 California forum."). Accordingly, this factor weighs against transfer.

         C. Interest of Justice Factors

         "The 'interest of justice' is a separate element of the transfer analysis that relates to the

 efficient administration of the court system." Research Automation, 626 F.3d at 978. Courts look

 to factors such as docket congestion and the likely speed to trial in the transferor and potential

 transferee forums, each court's relative familiarity with relevant law, the respective desirability of

 resolving controversies in each locale, and the relationship of each community to the controversy.

 Id. (citations omitted). "The interest of justice may be determinative, warranting transfer or its



                                                    8
Case 1:20-cv-00828-JMS-TAB Document 15 Filed 08/12/20 Page 9 of 10 PageID #: 73




 denial even where the convenience of the parties and witnesses points toward the opposite result."

 Id. (citing Coffey, 796 F.2d at 220-21).

                 1. Docket Congestion

        T-H Professional does not make any specific arguments regarding docket congestion or

 likely speed to trial, nor does it submit any evidence or reference any statistics concerning these

 issues. This Court is the second busiest District in the country, as measured by weighted filings

 per judgeship, while the Central District of Illinois ranks 70th on that list. United States Courts,

 U.S.   District Courts –       National Judicial Caseload Profile (September 3, 2019),

 h ttp s://www.uscourts.gov/sites/default/files/data_tab les/fcms_na_ distp rofile0930.2019

 .p d f . Although this Court is confident in its ability to efficiently manage its caseload, this factor

 weighs in favor of transfer.

                2. Familiarity with Relevant Law

         The applicable law in this case is the FDCPA, a federal statute. T-H Professional does not

 argue—and the Court has no reason to conclude—that this Court is less familiar with the FDCPA

 than the Central District of Illinois or vice versa. However, Ms. Ellis asserts in her Complaint,

 [Filing No. 1 at 2], and in her response to the Motion to Change Venue, [Filing No. 14 at 2], that

 T-H Professional is not licensed under Indiana law to collect debts within the state of Indiana. To

 the extent that either court will have to apply Indiana law to determine T-H Professional's licensure

 status, this Court is likely more familiar with Indiana law than a federal court located in Illinois.

 Thus, the Court finds this factor weighs slightly against transfer.

                3. Interests of the Communities

        T-H Professional does not develop any argument that Illinois has a significant interest in

 resolving this controversy or has a relationship to the case other than its own offices being located



                                                    9
Case 1:20-cv-00828-JMS-TAB Document 15 Filed 08/12/20 Page 10 of 10 PageID #: 74




 there. Certainly, Indiana has an interest in enforcing the FDCPA to protect one of its citizens from

 allegedly unlawful debt collection practices and ensuring that debt collectors operating within its

 borders comply with licensure requirements. The Court finds that this factor weighs against

 transfer.

                                              IV.
                                           CONCLUSION

        T-H Professional did not meet its burden of showing that litigating this matter in the Central

 District of Illinois would clearly be more convenient than proceeding in this District. See Coffey,

 796 F.2d at 219-20. The Court has considered the relevant factors pertaining to the parties'

 convenience and the interest of justice and concludes that, on balance, these factors weigh against

 transfer. Accordingly, for the reasons set forth above, Defendant T-H Professional's Motion to

 Change Venue, [9], is DENIED.




         Date: 8/12/2020




 Distribution via ECF only to all counsel of record




                                                 10
